Title: From George Washington to Edmund Randolph, 13 February 1790
From: Washington, George
To: Randolph, Edmund



Sir,
United States [New York] February 13th, 1790

I have received your letter of this morning, and in consideration of the reasons urged in that, & a former letter I consent to your returning to Virginia; but hope that your absence from the Seat of Government will not exceed the time mentioned in your letter to me of the 5th inst. With very great esteem, I am Sir, Your most Obedt Servt.
